Explanatory Comment


       The Supreme Court of Pennsylvania has adopted new Rules 220.1 and 220.2

and the amendment of current Rules 220.1 and 223.1. The changes are intended to

provide guidance to the bench and bar regarding the use of electronic devices by jurors

in civil cases.

       The new rules and amendments provide for jurors to be instructed that the use of

electronic devices is restricted during their tenure as a prospective juror, i.e. a member

of the jury pool, and as a selected juror. The new provisions require the trial court to

instruct jurors that they may not conduct independent research on the Internet about the

case, communicate about the case electronically, e.g. “tweet” or “blog,” or use such

devices during juror service. A trial court is required to instruct jurors at the earliest

opportunity of interaction between the juror and the trial court, and then repeat those

instructions as often as practicable.     The new rules and amendments provide for

sanctions against any person who violates the provisions of these rules. It should also

be noted that a note to new Rule 220.1 cross-references Section 1.180 of the

Pennsylvania Suggested Civil Jury Instructions, Pa. SSJI (Civ), §1.180.               These

instructions specifically address the use of electronic devices by jurors.

       While the proposal focuses on the use of electronic devices by jurors, it remains

silent as to their use in the courtroom by the public and media.             Rule of Judicial

Administration 1910 outlines the responsibility of a trial court regarding the

broadcasting, televising, or taking of photographs in the courtroom in civil proceedings.


                                                        By the Civil Procedural
                                                        Rules Committee

                                                        Peter J. Hoffman
                                                        Chair